DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: Pg. 2 Ln. 5, there should be a space between “1100⁰” and “C” for consistency with other temperature values.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 7, 8, 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al. (US 2008/0138232 A1), hereinafter Kangas, originally of record in the Final Rejection dated February 20, 2020.

Regarding claim 1, 2, 7, 8, 11, 14 and 16-19, Kangas teaches a duplex stainless steel alloy (Abstract) that can be hot extruded into tubes ([0016]), where the steel has a composition shown in the below table 1 by weight percentage.  Kangas is silent to the presence of sulfur and phosphorus and they are considered to be absent (0%) as they are not listed in the patent and the sigma phase content may be 0% (Tables 3 and 6), an additive relationship between tungsten and molybdenum is critical ([0021]), further examples 1, 9, 12-17 all show Mo+W=3.5 (Table 1; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I), and further teaches a correlation of Si, Mo and W, and Cu to sigma phase precipitation (Si: [0037]; Mo and W: [0018] and [0040]; Cu: [0039]). Kangas does not specifically teach wherein the corrosion rate is evaluated on a sample of the duplex stainless steel in an oxygen-free carbamate solution at a temperature of 210⁰C for 14 days, and wherein the sample is in the form of a coupon having dimensions of 20x10x3 mm obtained from a 5 mm strip produced by hot warming to 1200⁰ C and cold rolling at room temperature with intermediate annealing at 1100⁰C and final annealing at 1070⁰ C, and surfaces of the sample was machined and finished by wet grinding.
However, regarding “wherein the corrosion rate is evaluated on a sample of the duplex stainless steel in an oxygen-free carbamate solution at a temperature of 210⁰C for 14 days, and wherein the sample is in the form of a coupon having dimensions of 20x10x3 mm “, Kangas teaches a substantially identical duplex stainless steel to that claimed by applicant (as discussed above).  As Kangas teaches a substantially identical duplex stainless steel to that which applicant claims, one would reasonably expect the stainless steel of Kangas to possess the claimed properties, absent an objective showing.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01 II).

Table 1
Element
Claim 1
Claim 2
Kangas range+
Kangas citation
Kangas rationale to optimize
C
0.012-0.030
0.012-0.020
≤ 0.02 
[0038]
Limited to avoid formation of precipitates harmful to corrosion resistance
Si
≤ 0.8
0.08-0.23
≤ 1.0 
[0037]
Enough to act as a deoxidizer during production and increase floatability for welding and limited  to decrease risk of forming intermetallic precipitations
Mn
0.5-1.5
1.0-1.05
0.5-1.5 
[0036]
Enough to increase nitrogen solubility in the material, limited to prevent formation of manganese sulphides (initiation points for pitting corrosion)
Cr
29.0-31.0
29.07-29.92
28-33 
[0032]
Enough to increase alloy strength and limited to decrease the risk of forming intermetallic precipitations
Ni
5.5-8.5
5.76-7.17
5-9 
[0033]
Optimized to attain the desirable content of austenite and ferrite
Mo
3.0-4.0
3.0-4.0
3-5 
[0034]
Enough to improve resistance to corrosion and limited to reduce the risk of forming intermetallic precipitations
W
≤ 2.55
≤ 2.55
Optional, if present 0.1-3 
[0040]
Optional to improve resistance to corrosion and resistance to pitting and crevice corrosion, limited to decrease the risk of precipitation of intermetallic phases
N
0.28-0.40
0.3-0.35
0.3-0.50 
[0035]
Enough to increase the resistance to corrosion, structural stability and material strength and limited to 
Cu
≤ 0.8
≤ 0.01
Optional, if present 0.1-3.5 
[0039]
Optional to improve resistance to corrosive environments 
S
≤ 0.02
0.008
See above
P
≤ .03
0.008
See above
Fe
Balance*
Balance
Balance*

*and inevitable impurities
+In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff  919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

Regarding claim 15, Kangas teaches each limitation of claims 1 and 2, as discussed above.  Kangas does not specifically teach wherein the content of Mo+W is 3.01-3.03.
Kangas does teach that Mo should be preferably 3-5 weight percent ([0034]), W is optional ([0040]), and that 0.5% W + 1% Mo = preferably 3-7% ([0021]).  When Mo is 3.01-3.03 weight% and W is 0, it meets this equation and that required by the limitation of claim 15 (in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff  919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mo to be 3.01-3.03 weight % in order to optimize increasing the strength of the alloy while avoiding the risk of forming intermetallic precipitations ([0034]) and to avoid including W to decrease the risk of precipitation of the sigma phase ([0040]).

Regarding claim 20, Kangas teaches each limitation of claim 1, as discussed above and further teaches Ni is preferably present from 5-9 weight % ([0034]; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).

Response to Arguments
The affidavit under 37 CFR 1.132 filed First Declaration of December 29, 2020  is insufficient to overcome the rejection of claims 12 and 13 based upon 35 U.S.C. 112(b) as set forth in the last Office action because: description in the specification is not equivalent to a definition for the term “corrosion rate”.  The fact that the specification provides examples of corrosion rate (Pg. 7 [4]-Pg. 8 [4]) is not equivalent to a definition of the term.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard,751 F.3d at 1311.  The presence of exemplary language (including examples) renders the limitation indefinite if applied to claims (MPEP 2173.05 (d)), therefore reliance upon examples to allegedly define terms is indefinite.  
Applicant’s argument to the alleged failure of the examiner to note the deficiencies of the specification (Pg. 8 [5]-Pg. 9 [1]) is further not persuasive, because again, examples in the specification do not
Applicant’s claim amendments filed December 29, 2020, with respect to the rejection(s) of claim(s) 12 and 13 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  

The affidavit under 37 CFR 1.132 filed Second Declaration of December 29, 2020  is insufficient to overcome the rejection of claims 1-11 based upon 35 U.S.C. 103 as set forth in the last Office action, because: mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman,596 F.2d 1019, 201 USPQ 658 (MPEP 2145 II) (Pg. 11 iii).  The long-felt need for the invention was satisfied by the prior art of record, which renders obvious the claimed invention, as discussed above (Pg. 11 i and ii).  The long felt need does not deter from the prior art which recognizes and explicitly teaches ranges that encompass or overlap the ranges of the composition claimed in the instant application (in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff  919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  
It is the position of the office that the ranges disclosed by the applied prior art is obvious over the composition claimed by applicant, and further is capable of achieving the same beneficial or optimal results as sought herein by applicant (as discussed above in the claim rejections), absent a showing to the contrary.  Burden is shifted to applicant to show that the narrow ranges claimed produce an unusual or unexpected result.  Applicant is requested to provide any unexpected or unusual results that accrue as a result, in data to support or demonstrate the non-obviousness of the claimed invention. 
In summary of the three requirements to meet long felt need and failure of others (MPEP 716.04), they are not persuasive for the following reasons:
In re Wiseman,596 F.2d 1019, 201 USPQ 658 (MPEP 2145 II)).
MPEP 716.04 I 3) the invention was described in the prior art, and the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman,596 F.2d 1019, 201 USPQ 658 (MPEP 2145 II), which renders the fact the invention also satisfies the need as non-persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Scheerder et al. (CA 2934867 A1) teaches a ferritic austenitic steel alloy (Pg. 4 Ln. 4; Pg. 1 Ln. 15) defines a ferritic austenitic steel alloy as a duplex stainless steel) that comprises in weight percentage as described in Table 2 and forms tubes (Pg. 7 Lns. 18-20).
Table 2
Element
Claim 1
Claim 2
Pg. 4 Lns. 5-18+
C
0.012-0.030
0.012-0.020
≤ 0.05
Si
≤ 0.8
0.08-0.23
≤ 0.8
Mn
0.5-1.5
1.0-1.05
≤ 4.0
Cr
29.0-31.0
29.07-29.92
26-35
Ni
5.5-8.5
5.76-7.17
3.0-10
Mo
3.0-4.0
3.0-4.0
≤ 4.0
W
≤ 2.55
≤ 2.55
≤ 3.0
N
0.28-0.40
0.3-0.35
0.30-0.55
Cu
≤ 0.8
≤ 0.01
≤1.0
S
≤ 0.02
0.008
≤ 0.03
P
≤ .03
0.008

Fe*
Balance
Balance
Balance

*and inevitable impurities
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff  919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784      
                                                                                                                                                                                                


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784